PER CURIAM:
Ivey Walker petitions for a writ of mandamus, alleging the district court has unduly delayed acting on a petition that he filed pursuant to 28 U.S.C. § 2241 (2000). He seeks an order from this court directing the district court to act. Although we find that mandamus relief is not warranted because the delay is not unreasonable, we deny the mandamus petition without prejudice to the filing of another mandamus petition if the district court does not act expeditiously. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED